Citation Nr: 1745628	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active military service from May 1955 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  In an unappealed August 1995 decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.  

2.  In a June 2007 rating decision, the RO denied reopening the Veteran's claim for service connection for bilateral hearing loss disability because new and material evidence had not been received.   

3.  New and material evidence has not been received to reopen a claim for service connection for bilateral hearing loss disability. 


CONCLUSIONS OF LAW

Evidence received since the June 2007 RO decision which denied service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board acknowledges that the RO reopened the Veteran's claim; nonetheless, the Board must decide on its own whether the claim should be reopened. 

The Veteran's claim for service connection was initially denied in an August 1995 rating decision.  At the time of the denial, the evidence included the Veteran's STRs, to include his March 1958 Report of Medical History for separation purposes; it reflects that the Veteran had "ear, nose, and throat" problems; however, such was related to his tonsillectomy.  His March 1958 Report of Medical Examination for separation purposes reflects that his ears were normal upon examination.  His hearing was 15/15 on whispered voice testing, and he was assigned a "1" on his Physical Profile for his Hearing.  A "1" is indicative that the Veteran had a high level of medical fitness with no limitations. (See Army Regulation (AR) 40-501.)  The Veteran submitted a Certificate of Physical Condition in May 1958 that his health had not changed since the March 1958 examination.  

The evidence also included the Veteran's 1995 application for service connection in which he stated that his hearing loss began in Korea in 1955 when he was a crew member on an 8 inch Howitzer while in Korea.  The claim was denied in 1995 because the RO found that it was not well grounded as there was no evidence of a current disability causally related to service.

In June 2007, the Veteran filed to reopen his claim and again contended that his hearing loss was due to exposure to noise from 8 inch Howitzers in Korea.  A 2000 private record from Gowda Ear, Nose and Throat, which reflected hearing loss, was also associated with the claims file.  The RO denied the claim on June 7, 2007.  Subsequently, also in June 2007, the Veteran submitted two new statements again hearing problems for many years since Korea and that he had no new information on his hearing.  This was not taken as a notice of disagreement as it was actually dated prior to the rating decision and noted to have "crossed in the mail"; the Board agrees.  The Board also does not find that these statements constituted new and material evidence as they were cumulative of his prior statements (i.e., his claim to reopen received earlier in June 2007) that he had hearing problems due to noise exposure in service, and particularly in Korea.

In the June 7, 2007 rating decision, the RO denied reopening the claim because it found that new and material evidence had not been received.  The RO noted that although the evidence included a 2000 record from Gowda Ear, Nose, & Throat which reflected hearing loss, the record did not contain a nexus opinion and the Veteran failed to show for an examination.  The Veteran did not appeal the decision and it became final.

In February 2013, the Veteran filed to reopen the previously denied claim.  He again alleged hearing loss due to an 8 inch Howitzer in service, again submitted the 2000 record from Gowda, and also submitted an audiological evaluation from October 2009 (Dr. M. Slayden) which noted hearing loss.  Also, associated with the claims file were July 1980 records from Dr. Gowda which reflected "possible" hearing loss and subsequently reflect high frequency bilateral hearing loss and acoustic trauma. 

A June 2013 VA examination report which reflects that it is less likely as not that the Veteran's current hearing loss is causally related to service has been added to the record.  The examiner noted in pertinent part, as follows: 

The Veteran was unable to provide a nexus between the onset of his hearing loss and his military service. He was unable to determine a specific onset for his hearing loss despite multiple attempts at determining when it began he did state that he does not recall hearing loss while in the military.  Per IOM there is no scientific evidence to support delayed onset hearing loss due to noise exposure. The Veteran reported a positive history of recreational noise exposure (mowing lawns). Therefore it is considered less likely as not that the Veteran s current hearing loss is a result of his military service.

The Board finds that new and material evidence has not been received despite the low threshold espoused in Shade v. Shinseki, 24 Vet App. 110 (2010), therefore, the claim is not reopened.  

At the time of the last final denial in 2007, the claims file included the Veteran's assertion of hearing loss since service, and clinical evidence of a current hearing loss.  The missing element required for service connection was either a positive nexus opinion or competent credible evidence of hearing loss disability which had manifested to a compensable degree within one year of separation from service or evidence of continuity of symptomatology since service.  Such has still not been provided.  Although the claims file now includes evidence of hearing loss in 1980, this was still more than two decades after separation from service and not indicative of hearing loss which manifested to a compensable degree within a year of separation from service.  In addition, there is not a positive nexus opinion; to the contrary, the clinical opinion is against a finding that service connection is warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, the claim is not reopened. 




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


